Citation Nr: 1454355	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fragment wound of the right thigh, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a fragment wound of the left thigh, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a fragment wound of the left scrotum, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Joseph P. Calandriello, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following October 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2010 statement, the Veteran expressed a desire to pursue a claim for special monthly compensation based on loss of use of creative organ.  The RO's deferred ratings in July 2011 and July 2012 reference the issue and possible development, but a review of the claims folders (to include the Veteran's electronic claims file) does not appear to reflect any action has been taken.  As such, the Veteran's claim for special monthly compensation based on loss of use of creative organ is referred to the RO for further consideration.  


REMAND

In May 2004, the Veteran granted power of attorney (POA) in favor of the Veterans of Foreign Wars of the United States (VFW).  Thereafter, in November 2009, the RO received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of attorney Joseph P. Calandriello.  The VA Form 21-22a was dated in August 2009.  Later in November 2009 both the Veteran and the attorney were notified by the RO that it could not accept the new POA because the attorney was not accredited to represent the Veteran before VA.  As such, the VFW remained the Veteran's representative at that time.  

In June 2010, the Veteran filed those claims for increased ratings which are currently in appellate status.  In an October 2010 rating decision, inter alia, the RO proposed a finding that the Veteran was incompetent to handle his VA benefits.  In February 2011, the Veteran testified during an RO hearing concerning the issue of his competency.  At the hearing the Veteran was represented by Mr. Calandriello.  Of record and date stamped as having been received on the date of the hearing is a VA Form 21-22a in favor of Mr. Calandriello.  The document is appropriately signed and dated by the Veteran and Mr. Calandriello, and lists no limitation regarding the condition of the attorney's appointment.  A copy of a VA Office of General Counsel (VAOGC) webpage, printed in February 2011 and associated with the claims folders, appears to reflect that Mr. Calandriello was accredited by VA at the time the VA Form 21-22a was filed in February 2011.  

In a July 5, 2011 rating decision, the RO found the Veteran to be competent.  The Veteran's representative listed on the rating decision was the VFW.  Notice to the Veteran of the rating decision was deferred pending clarification of the Veteran's representative.  In a July 5, 2011 deferred rating, the RO employee who conducted the February 2011 hearing commented: 

VFW is left on rating as POA.  There is conflicting evidence in this file who the veteran[']s current POA actually is.  During the personal hearing he fired the previous POA, and brought with him a private attorney.  However, there is no evidence a 21-22[a] is on the right flap on this claims file stating VFW has no affiliation still to the veteran.  Further investigation by VSR should be completed for the actual POA at this point.  

On July 23, 2011, a RO employee contacted the Veteran to clarify his representation.  In a VA Form 21-0820 (Report of General Information), it is noted in part:

I made an outcall to the alternate [phone] number and the veteran was very hostile and stated that he wanted someone to verify that I was with the VA.  He refused to verify any information.  I advised the veteran that I had left a message on his home number answering machine or that he could call the toll free number and the information would be listed as to what the pusporse [sic] of the call was.  

There appears to be no further contact between the Veteran and the RO concerning the matter of his representation.  Thereafter, in a July 25, 2011 letter, the RO notified the Veteran of its decision to find him competent.  A copy of the letter was sent to the VFW.  Additionally, all correspondence associated with the claims currently on appeal before the Board, which includes rating decisions and statements of the case, has also been sent to the VFW.   

The evidence documents that the Veteran attempted to appoint Mr. Calandriello as his representative (thus revoking his POA in favor of VFW) as early as August 2009.  As noted above, that attempt failed.  The Veteran's subsequently did appoint Mr. Calandriello per a valid February 2011 VA Form 21-22a.  Unfortunately, the VA Form 21-22a apparently was overlooked by the RO employee who conducted the hearing.  The document was associated with the February 2011 hearing transcript located in volume two of the claims folders.  

Therefore, the February 2011 VA Form 21-22a which appointed Mr. Calandriello as the Veteran's representative revoked the POA in favor of VFW.  A current review of the VAOGC webpage reflects that Mr. Calandriello is accredited by VA, and there is no indication that the Veteran has revoked his POA in favor of Mr. Calandriello.  In light of his appointment, Mr. Calandriello has been the Veteran's duly appointed representative during the current appeal but has not been provided notice of any of the actions undertaken by the RO in adjudicating the Veteran's claims.  As such, the RO should provide Mr. Calandriello notice of all relevant documents and correspondence associated with the Veteran's claims on appeal and allow Mr. Calandriello an opportunity to respond.  

The Board is also aware that the VFW submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) on behalf of the Veteran in April 2014.  The VA Form 9 perfected the Veteran's appeal to his claim for a higher rating for his service-connected PTSD.  In light of the above discussion and conclusion that a POA in favor of VFW was revoked by the Veteran's February 2011 VA Form 21-22a in favor of Mr. Calandriello, the VFW did not have the authority to file the VA Form 9 on the Veteran's behalf.  Therefore, the Board does not find the April 2014 VA Form 9 to be valid.  Nonetheless, VA may waive any issue of timeliness in the filing of a VA Form 9 (substantive appeal), either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Beyrle v. Brown, 9 Vet. App. 24 (1996) (holding that although the veteran had not filed a substantive appeal, VA waived the filing requirement).  As the Veteran has been led to believe that the issue of a higher rating for service-connected PTSD is in appellate status and the issue was certified to the Board by the RO, the Board finds that the RO has constructively waived the normally required filing requirement of a substantive appeal as to this issue.  Therefore, entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling, is in appellate status.  

Finally, the United States Court of Appeals for Veterans Claims has held that a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA should consider whether a claimant is entitled to TDIU if the issue of TDIU is raised either explicitly by the claimant or implicitly by the record.  Id.  A request for TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  

In an August 2012 VA Review PTSD examination (DBQ), the examiner noted that the Veteran's level of functioning was fair and that he was prone to acute anxiety symptoms under stress.  The examiner identified the Veteran's psychiatric symptoms as depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances include work or a worklike setting.  The examiner diagnosed the Veteran with PTSD and also with a depressive disorder and indicated that the symptoms of the two psychiatric disabilities overlapped and could not be differentiated.  Otherwise, the examiner commented:

The veteran lives off of his Veteran benefits and social security retirement.  Says his farm breaks even.  Generally has energy and motivation to engage in daily activities, care for his small acreage.  However, on an infrequent basis he feels too down or anxious to leave the house.  The veteran presents as psychologically fragile.  It is likely that even the normal stress of employment would cause some exacerbation of his symptoms.  

In this case, the Board finds the issue of TDIU has been raised per the August 2012 VA Review PTSD examination (DBQ).  Therefore, because the Veteran's claim for a higher disability rating was before the Board, and because the issue of his entitlement to TDIU is part of that claim, the issue of entitlement to a TDIU is remanded to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims folders the Veteran's most recent VA treatment records dated from March 2014.  

2.  Provide the Veteran's appointed representative, attorney Joseph P. Calandriello, with all relevant documents and correspondence associated with the Veteran's claims on appeal (as noted on the title page of this Remand) and allow Mr. Calandriello an opportunity to respond and present additional argument and/or evidence.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate, to include with regard to the issue of entitlement to a TDIU.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this remand, to include the issue of entitlement to a TDIU.  If any benefit sought is denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

